Citation Nr: 0728137	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-08 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to a higher rating than 10 percent for a right 
knee disorder.

2.	Entitlement to a higher rating than 10 percent for a left 
knee disorder,         exclusive of April 12, 2005 through 
May 31, 2005, when the veteran had a temporary total rating. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977, up 
until retiring in         June 1997.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  
Through a July 2005 decision, the RO granted a temporary        
100 percent disability rating for the veteran's service-
connected left knee disability, following convalescence from 
a knee arthroscopy procedure; the existing 10 percent rating 
was to remain in effect from June 1, 2005 onwards.  That 
decision also denied any evaluation higher than the existing 
10 percent rating for a right knee disorder.  A December 2005 
rating action also continued the assigned 10 percent rating 
for a left knee condition.

Through his April 2006 correspondence, the veteran withdrew 
claims that were previously on appeal for higher ratings for 
service-connected right and left elbow disabilities 
(consisting of degenerative changes at each joint).  So these 
claims     are no longer before the Board.  See 38 C.F.R. § 
20.204 (2006).

Then in November 2006, with regard to the remaining claims on 
appeal, the veteran testified at a video-conference hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board.  






FINDINGS OF FACT

1.	The RO has provided thorough notice as to the additional 
evidence required to substantiate the claims on appeal, 
including whose responsibility - his or VA's, it was to 
obtain the supporting information and evidence.  Moreover, 
all relevant evidence necessary for an equitable disposition 
of these matters has been obtained.

2.	The veteran has demonstrated range of motion in his right 
knee of no worse than flexion to 115 degrees, and extension 
to 5 degrees -- with some discomfort, although no additional 
quantifiable manifestation of functional loss due to pain, 
weakness, fatigability, flare-ups, and related symptoms.  
There is also no indication of other impairment of the right 
knee involving lateral subluxation or instability.

3.	Following the cessation of a temporary total disability 
evaluation on May 31, 2005, for convalescence from left knee 
arthroscopic surgery, the veteran had              left knee 
range of motion of, at worst, flexion to 100 degrees, and 
extension to         0 degrees.  There was pain apparent only 
on the extremes of motion, with an estimation of reduced 
flexion by about 10 to 15 degrees when flare-ups occurred    
in an occupational setting.  The evidence does not further 
reflect left knee lateral subluxation or instability.  

 
CONCLUSIONS OF LAW

1.	The criteria are not met for a rating higher than 10 
percent for a right knee disorder.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a,         
Diagnostic Codes (DCs) 5257, 5260 and 5261 (2006).

2.	The criteria are not met for a rating higher than 10 
percent for a left knee disorder.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
DCs 5257, 5260 and 5261 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above criteria for claim-specific VCAA 
notice, the veteran   has been appropriately informed as to 
the procedures in effect for the continuing development of 
his claims.  Preliminarily, through issuance of several 
relevant notice letters, the February 2006 statement of the 
case (SOC) and subsequent supplemental SOC (SSOC), each of 
the elements pertaining to the content of          the notice 
provided as set forth under the Pelegrini II decision have 
effectively  been met. 

In particular, the May 2005 correspondence issued by the RO 
notified the veteran    of the general requirements upon 
which to set forth a valid claim for an increased disability 
rating -- i.e., that which demonstrated that the service-
connected conditions at issue increased in severity.  It was 
requested that he provide such additional sources of 
information as physicians' statements, results of laboratory 
tests or x-rays, and the dates of examinations or tests.  
Also set forth was an explanation as to whose responsibility 
it was, VA's or the veteran himself, to obtain that evidence 
and information -- including that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records, and other 
Federal records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Enclosed was a copy of VA Form 21-4142 
(medical authorization and release form) upon which he could 
identify further sources of evidence from private treatment 
sources.  A March 2006 notice letter then provided 
substantially similar information concerning a claim for 
increased rating, but only for the  service-connected left 
knee condition.  Hence, the information set forth above     
was sufficiently detailed that it satisfied the first three 
elements specified under    the Pelegrini II decision for 
comprehensive notice.

Additionally, both the May 2005 and March 2006 VCAA letters 
included language requesting that if the veteran had any 
further evidence in his possession that pertained to his 
appeal, to please send this to the RO; he was further 
notified that   if he had any other evidence or information 
which he believed would support his claims, to notify that 
agency.  So the fourth and final element of VCAA notice   
was likewise met.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, through the RO's March 2006 correspondence 
informing him of    the recent holding in the Dingess/Hartman 
decision.  He has therefore received detailed notice 
concerning both the disability rating and effective date 
elements of his claims.

In addition to above considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been timely sent.  The Court in Pelegrini II 
prescribed as the legal definition of timely notice the 
sequence of events whereby VCAA notice is provided in advance 
of the initial adjudication of the claim on appeal.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).            In 
this instance, the May 2005 VCAA notice letter effectively 
preceded issuance        of the July and December 2005 rating 
decisions on appeal.  By contrast,                the March 
2006 notice correspondence obviously did not -- so the timing 
of that notice letter was not proper within the meaning of 
the above standard.                        
This notwithstanding, the RO has nonetheless taken sufficient 
measures to assist with the development of the veteran's 
claims, such that any defect in the timing of the notice did 
not have any detrimental impact upon the continuing 
adjudication    of them.  Following the most recently issued 
VCAA notice letter in March 2006,  the veteran had ample 
opportunity to respond with additional evidence or argument 
prior to the June 2006 SSOC continuing the denial of his 
claims.  During the time period at issue, the veteran further 
relevant records of treatment were obtained from a private 
treatment clinic concerning the severity of his service-
connected disorders. There is no indication from the veteran 
himself, nor does the record otherwise suggest, that there is 
any additional relevant evidence that has not yet been 
obtained.  For these reasons, the Board finds that regardless 
of the timing of the subsequent VCAA notice letter, the 
veteran has been afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA."         See Mayfield, 19 Vet. App. at 128, reversed and 
remanded, 444 F.3d 1328        (Fed. Cir. 2006), affirmed, 20 
Vet. App. 537 (2006).  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in  an SOC or SSOC, is sufficient to cure a 
timing defect).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claims, including obtaining his VA outpatient clinical 
records, and records of treatment from various private 
treatment providers.  He has also undergone several VA 
medical examinations in connection with these claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support 
his claims, the veteran himself has submitted several 
personal statements pertaining to the status of his service-
connected knee conditions.  In November 2006,                 
he testified at a video-conference hearing before the 
undersigned VLJ of the Board. 38 C.F.R. § 20.704(a).  He also 
previously requested the opportunity to attend a hearing 
before a local Decision Review Officer (DRO) at the RO, but 
later cancelled this request in lieu of an April 2006 
Informal Conference with a DRO.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings (Rating Schedule) that is based as far as 
practical on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  Not 
all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating  is 
assigned.  38 C.F.R. §§ 4.7, 4.21.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history. 38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing   Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

Presently, the veteran's service-connected right and left 
knee disabilities               are each evaluated in 
accordance with separate ratings of 10 percent under             
38 C.F.R. § 4.71a, DC 5260, pertaining to limitation of leg 
flexion.       Additionally, for the timeframe from April 12, 
2005 up until May 31, 2005,          the veteran was in 
receipt of a 100 percent temporary total rating --                      
for convalescence of approximately one and one-half months 
from undergoing a surgical procedure upon the left knee.  See 
38 C.F.R. § 4.30.  As of June 1, 2005, his level of 
disability compensation for the left knee disorder resumed at 
the               10-percent level.  

Under DC 5260, pertaining to limitation of leg flexion, a 
noncompensable rating is assigned when flexion is limited to 
60 degrees.  A 10 percent rating requires flexion limited to 
45 degrees; a 20 percent rating requires flexion limited to 
30 degrees;  and the highest available 30 percent rating 
requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

Limitation of motion of the knee also may be evaluated under 
DC 5261, as it relates to extension.  A noncompensable 
(i.e., 0 percent) rating is assigned when extension is 
limited to 5 degrees.  A 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent rating requires 
extension limited to 15 degrees; a 30 percent rating requires 
extension limited to 20 degrees; a 40 percent rating      is 
assigned for extension  limited to 30 degrees; and a maximum 
50 percent rating  is assigned when extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

In VAOPGCPREC 9-04 (September 17, 2004), VA's Office of 
General Counsel determined that flexion (a retrograde 
motion) in bending the leg and extension (a forward motion) 
in straightening the leg, while involving limitation of 
motion along the same plane, nonetheless serve different 
functional roles such that they are not duplicative or 
overlapping, and that separate ratings may be assigned for 
limitation of knee flexion (DC 5260) and for limitation of 
knee extension (DC 5261) without violation of the rule 
against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes.  

Additionally, DC 5257 pertains to the evaluation of knee 
impairment other than involving limitation of motion.  This 
code, for example, considers the extent the veteran also 
might have recurrent subluxation or lateral instability.  And 
where this other impairment of the knee involving recurrent 
subluxation or lateral instability   is slight, a 10 percent 
evaluation may be assigned.  A 20 percent evaluation will be 
assigned for moderate disability, and 30 percent for severe 
disability.  38 C.F.R.      § 4.71a,  DC 5257.

The Office of General Counsel has further held that a 
claimant may receive separate disability ratings for 
arthritis and instability of the knee, under Diagnostic Codes 
5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  See, too, Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  In order for a knee disability rated 
under DC 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation of motion, limitation 
of motion under DC 5260 or DC 5261 need not be compensable, 
but must at least meet the criteria for a 
zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998).  A 
separate rating  for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  Id.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).    

Analysis

A thorough review of the symptoms and manifestations of the 
veteran's                  service-connected knee disorders, 
to determine whether any higher rating                     is 
warranted for each such condition, has been conducted in 
regard to the applicable rating criteria.  As mentioned, thus 
far, a 10 percent rating is in effect for each knee 
disability, based on limitation upon leg flexion.  Under that 
criteria, the next higher rating of 20 percent requires 
flexion limited to 30 degrees.  See 38 C.F.R. § 4.71a, DC 
5260.  Significantly, moreover, a separate compensable rating 
for limited leg extension, in accordance with DC 5261 (i.e., 
restricted mobility in the opposite plane of motion) would 
similarly provide for a greater overall level of 
compensation.  See VAOPGCPREC 9-04 (September 17, 2004).

In considering the relevant findings in this regard, the 
comprehensive evidence should be reviewed to determine the 
actual severity of service-connected disability, upon the 
expiration of a temporary total rating for convalescence from 
arthroscopic surgery on the left knee (under Chapter 30) -- 
for the time period between April 12, 2005 and May 31, 2005.  
There still remains for disability evaluation purposes the 
issue of an increase in the assigned level of disability 
compensation for both           knee disorders from June 1, 
2005, up until the present.  

Regarding initially, the operative report from the veteran's 
April 2005 left knee arthroscopic surgery, providing relevant 
medical context for review purposes,     this procedure was 
carried out with no complications, at a private facility.  
The full extent of the procedure implemented consisted of a 
left knee arthroscopy, partial lateral meniscectomy, 
chondroplasty and medial femoral condyle.  The veteran   was 
seen at another private clinic approximately one-week later, 
at which point     he demonstrated the capacity for left knee 
range of motion from 0 to 135 degrees. Within a few days 
thereafter, another orthopedic evaluation indicated left knee 
range of motion from 0 to 125 degrees, with pain estimated at 
the 4-5/10 level,    and strength at the 4+/5 level.  


The veteran underwent a VA orthopedic examination in mid-May 
2005, nearly contemporaneous with the point at which for 
evaluation purposes, the 10 percent disability rating 
assigned for each knee disability was to resume.  He was then 
still on crutches and in rehabilitation from arthroscopic 
surgery, and wearing an open patellar brace.  He reported 
having used prescription medication for pain that lingered 
from the surgery, and had significantly limited functional 
capacity in the left knee, with inability to stand for more 
than 10 minutes.  A physical examination of the right knee 
revealed crepitus on range of motion testing, slight 
effusion,            no instability, and no warmth or 
tenderness.  On range of motion testing, the veteran had 
right knee flexion to 115 degrees and extension to 5 degrees, 
with discomfort.  He had a 2+ deep tendon reflex.  He had no 
diminution in any of the above parameters with repetitive 
testing.  Regarding the left knee, it was stated that this 
would require reevaluation in three to four months' time 
since the veteran was          just a month post-operative, 
and was still in rehabilitation.  
 
An impression was provided, in part, of right knee status 
arthroscopy (conducted several years prior to the most recent 
left knee procedure) with patellofemoral syndrome; and left 
knee chondromalacia patellae, status-post torn meniscus and 
arthroscopy.  An accompanying x-ray report indicated that the 
right knee was shown to have a patellar tendon insertion 
spur, and was otherwise unremarkable.  The left knee had 
spurring of the patella, and was otherwise unremarkable.        
Also noted during the examination, was that the right knee 
joint had no additional limitations in mobility resulting 
from pain, fatigue, or lack of endurance following repetitive 
use.

On re-examination in November 2005, the inquiry at that time 
was limited to evaluation of the left knee, status-post 
arthroscopy.  The veteran then stated that           his knee 
symptoms had improved slightly since the prior examination, 
but still complained of pain with most weightbearing that was 
worse when walking.                He also occasionally had 
clicking in the joint and/or swelling.  He could traverse 
stairs slowly and carefully, and activities of daily living 
were not adversely affected. The veteran generally could 
carry out occupational duties in the capacity of a ROTC 
instructor, though with pain on lengthy walking or standing, 
or conducting ROTC marching exercises.  He wore a hinged 
brace daily.  Tylenol helped to alleviate his symptoms.  An 
objective examination indicated that he had normal posture 
and gait, wearing his hinged brace on the left knee.  The 
joint was stable.  There were no scars except for the well-
healed arthroscopy portals.  The veteran was capable of 
mobility of 0 to 100 degrees of flexion (which would likewise 
demonstrate joint extension to 0 degrees), without crepitus 
or apparent pain except at the extreme of flexion.  When 
considering the level of activity inherent in the veteran's 
occupation, he probably experienced some degree of swelling 
with an ensuing decrease in capacity for flexion by about 10 
to 15 degrees.

The November 2005 VA examiner rendered a diagnosis of recent 
left knee arthroscopy, with lingering pain and minimal range 
of motion impairment.                An updated x-ray report 
identified mild patellofemoral degenerative changes, although 
no significant change compared to the prior study (in May 
2005).         Further stated was that other than the 
functional limitations already observed,          there was 
no additional limitation in mobility resulting from pain, 
fatigue, or lack of endurance following repetitive use.

In later records from a private orthopedic clinic, a January 
2006 evaluation report stated that the veteran requested 
evaluation of his left knee, subsequent to arthroscopic 
surgery.  Objectively, there was no swelling or effusion.  He 
had        mild tenderness laterally, and mild discomfort 
with hyperflexion, although no mechanical signs.  There was 
no instability.  McMurray's test was negative.              
X-rays revealed that joint spaces were well-preserved, and 
indicated the presence  of mild degenerative joint disease 
(DJD) bilaterally.  A treatment plan was set forth of pain 
medication, exercise and application of ice to the source of 
knee discomfort.  Further evaluation in March 2006 revealed 
intermittent discomfort about the            left knee, but 
no significant joint line tenderness, swelling or effusion, 
pain with hyperflexion, mechanical signs, or instability.  A 
similar treatment plan as above was prescribed, with the 
option of corticosteroid injection if he became more 
symptomatic.

Reviewing the foregoing medical evidence, the proper 
disability evaluation of          the veteran's service-
connected knee pathology remains that of the 10 percent 
evaluations already assigned for his right and left knee 
disorders.  There is not currently an objectively supported 
basis for an increased evaluation.            Concerning 
first, the right knee disorder, the May 2005 VA examination 
offers    the primary source for evaluation.  The veteran 
then had right knee range of flexion of 115 degrees, well 
beyond that corresponding to an even compensable rating under 
DC 5260; and flexion was limited to only 5 degrees, and thus 
would not support a separate compensable rating for limited 
knee extension, under DC 5261. See VAOPGCPREC 9-04 (September 
17, 2004).  To this effect, the assignment of the existing 10 
percent rating is more consistent with the rating criteria at 
38 C.F.R. § 4.71a, DC 5003, than under the DCs for limited 
motion -- as the more general provision for degenerative 
arthritis (with x-ray evidence to support that diagnosis 
and/or noncompensable limitation of motion), and under which 
a rating higher than 10 percent for a single affected joint 
could not be authorized.  

Furthermore, while the veteran demonstrated some discomfort 
on range of motion testing during the May 2005 examination, 
it was further found that he had no additional limitation 
upon mobility from pain, fatigue, repetitive use, or similar 
symptoms involving functional loss -- other factors which are 
to be taken into consideration in determining the retained 
degree of range of motion in a joint.        See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.     As a result, the above measurements appear to 
represent his actual capacity for  joint mobility.  There are 
no additional findings as to exacerbations in the severity of 
the manifestations of a right knee disorder since this range 
of motion study,       to suggest any worsening in his degree 
of joint mobility.     

There is also no indication that a separate evaluation is 
warranted for a right knee disorder based on limitation of 
motion (DCs 5260, and 5261), and instability      (DC 5257).  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).       
Of note, the right knee condition does not meet the minimum 
criteria for compensable limitation of motion.  VAOPGCPREC 9-
98 (August 14, 1998).         In any event, the May 2005 
clarified that there was no instability in the knee;         
nor has there been any evidence of the same having developed 
since then.


Turning to an analysis of the evidence regarding the left 
knee disorder, the most accurate representation of the 
symptomatology of that condition would likely  follow his 
recovery from arthroscopic surgery.  It warrants mentioning 
that within one-week of this procedure (at which point a 
temporary total evaluation for convalescence was still in 
effect), range of motion was from 0 to 125 degrees -- which 
even though not accompanied by clear findings as to the 
impact of functional loss, if any (per the DeLuca decision), 
nonetheless indicates a substantial degree of retained 
motion.  Subsequently, on a November 2005 examination, the 
veteran demonstrated flexion to 100 degrees, and extension to 
0 degrees, without pain except on the extremes of motion.  It 
was estimated that during flare-ups in an occupational 
setting, left knee swelling reduced flexion by about 10 to 15 
degrees.  These objective test results, including when 
adjusted to reflect the impact of functional loss, do not 
correspond to compensable ratings for either limited joint 
flexion, or extension.  (Once again, according to the rating 
schedule, the most likely basis for a compensable rating for 
a left knee disability would be the provisions for 
degenerative arthritis, at DC 5003.)  Significantly, also, 
later private treatment records reflect little or no 
mechanical signs of left knee problems, even if absent 
specific range of motion studies.  A March 2006 report from 
this source also indicates the absence of any pain with 
hyperflexion.  So his left knee disorder    does not appear 
to have significantly worsened in the months following the 
November 2005 VA examination in terms of his capacity for 
joint movement.  

The record is absent evidence of left knee instability, and 
the more contemporaneous January and March 2006 private 
evaluation reports document  that no such manifestation was 
considered to have been present.  Thus, separate evaluations 
for purposes of both restricted motion, and instability, 
could not be assigned under the circumstances.  See, again, 
VAOPGCPREC 23-97.    

In its assessment of the evidence of record documenting the 
extent of the veteran's condition, due consideration also has 
been afforded to the contention he has raised while the 
appeal was pending, that the VA examinations in question did 
not accurately depict his actual symptoms, or comprehensively 
address relevant manifestations including those pertaining to 
claimed functional loss.  There is a responsibility upon the 
VA examiner to provide an examination in the requisite 
detail, and in response to the rating criteria (see 38 C.F.R. 
§ 4.1); however, it may be reasonably concluded that the 
existing results provide a sufficient basis for rating 
purposes.  Here, both examiners undertook measures to provide 
exact range of motion findings, supplemented by evaluation of 
functional loss.  There is also no evidence of substantial 
increase in severity to warrant an updated evaluation.          
See e.g., Young v. Gober, 17 Vet. App. 460 (2000); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  This aside, the veteran has 
been provided the option of undergoing another medical 
examination to ensure a comprehensive record (most recently 
during the November 2006 hearing), and has requested instead 
that his claims are considered based on the current evidence 
of record.   

In summary, the evidence does not provide for any higher 
evaluation than             10 percent for either the 
veteran's service-connected right knee disorder,                 
or left knee disorder, in accordance with the VA rating 
schedule.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, it is not shown  that the veteran's service-
connected knee disorders have caused him marked interference 
with employment, meaning above and beyond that contemplated 
by  his current schedular rating.  By all indication, he 
remains gainfully employed.     To the extent there is any 
limitation upon his ability to carry out any occupational 
duties or functions, the already existing 10 percent ratings 
for each knee disorder are considered to encompass the 
average impairment in earning capacity and/or loss of working 
time due to these service-connected disabilities.  See 38 
C.F.R. § 4.1.     Nor have the knee disorders under 
evaluation been shown to have necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown,        9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the Board is denying the claims 
for increased ratings for both right and left knee disorders.  
Since the preponderance of the evidence         is against 
the veteran's claims for a higher rating, the benefit-of-the-
doubt doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for a higher rating than 10 percent for a right 
knee disorder is denied.

The claim for a higher rating than 10 percent for a left knee 
disorder is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


